Citation Nr: 1631702	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for hepatitis C has been submitted, to include under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for sarcoidosis, to include as secondary to a service-connected throat condition.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

6.  Entitlement to service connection for neuritis, left lower extremity.

7.  Entitlement to service connection for neuritis, right lower extremity.

8.  Entitlement to service connection for neuritis left upper extremity.

9.  Entitlement to service connection for neuritis, right upper extremity.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1986 to March 1988 in the United States Army.  His service decorations included an Army Service Ribbon, Overseas Service Ribbon, and a Sharpshooter Badge with M16 Rifle Bar.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.    

The Veteran had a hearing before the undersigned in January 2013.  A transcript of the hearing has been associated with the Veteran's Virtual VA electronic claims file.

The August 2012 rating decision and subsequent Statement of the Case (SOC) declined reopening the hepatitis claim finding that new and material evidence had not been submitted.  Regardless of RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's sarcoidosis claim was remanded by the Board in June 2014 to allow the RO to consider in the first instance additional evidence obtained by the Board.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disorder and right and left hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2010 rating decision denied the Veteran's claim for entitlement to service connection for hepatitis C under 38 U.S.C.A. § 1151 on the basis that there was no evidence that VA medical or educational services were the proximate cause of additional disability. 

2.  Evidence received since the April 2010 rating decision does not raise a reasonable possibility of substantiating the claim.

3.  Affording the Veteran the benefit of the doubt, his sarcoidosis was incurred in service.

4.  The preponderance of the evidence is against finding that neuritis, left upper extremity, was incurred in or is otherwise related to military service or was caused or aggravated by a service-connected disability.

5.  The preponderance of the evidence is against finding that neuritis, right upper extremity, was incurred in or is otherwise related to military service or was caused or aggravated by a service-connected disability.

6.  The preponderance of the evidence is against finding that neuritis, left lower extremity, was incurred in or is otherwise related to military service or was caused or aggravated by a service-connected disability.

7.  The preponderance of the evidence is against finding that neuritis, right lower extremity, was incurred in or is otherwise related to military service or was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The April 2010 rating decision that denied the claim for entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2015).

2.  Evidence received since the April 2010 rating decision is not new and material, and, therefore, the claim for entitlement to service connection for hepatitis C may not be reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Entitlement to service connection for sarcoidosis is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  Entitlement to service connection for neuritis, left upper extremity, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

5.  Entitlement to service connection for neuritis, right upper extremity, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

6.  Entitlement to service connection for neuritis, left lower extremity, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

7.  Entitlement to service connection for neuritis, right lower extremity, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by letters in April 2012 and June 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's Office of General Counsel (OGC) has concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a petition to reopen a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements found insufficient in the prior denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  Thus, the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Id.  That said, the OGC opinion did conclude that VA was required to provide notice "to explain what 'new and material evidence' means."  Id. (quoting Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012)).  The June 2012 letter explained to the Veteran what is meant by the term new and material evidence.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records have been associated, to the extent possible.  As such, the Board may proceed to adjudication without risk of prejudice to the Veteran.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, as to the neuritis claims, there is no lay or medical evidence of a current diagnosis of neuritis or any suggestion of a link between associated neurological symptoms and the Veteran's active service or service-connected disabilities.  As such, an examination for these claims is not warranted.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran previously has claimed that he was infected with hepatitis C during emergency tracheostomy surgery at the VA in 2007.  His current contentions are unclear, as he has made no specific arguments regarding his claim.    

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2015).

The Veteran was denied entitlement to service connection for hepatitis C under 38 U.S.C.A. § 1151 in an April 2010 rating decision.  The Veteran did not appeal the above denial by submitting a timely NOD or other indication of disagreement with the rating decision within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2015).

As a result, the claim of entitlement to service connection for hepatitis C may now be considered if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran previously has claimed that he has hepatitis C due to being infected during 2007 emergency surgery at a VA medical facility.  Other than raising a claim for entitlement to service connection for hepatitis C in April 2012, the Veteran has provided no information or argument as to the basis of his claim.    As such, the Board will presume that the Veteran's current claim is based upon the same factual basis as his claim for entitlement to benefits under 38 U.S.C.A. § 1151,  which was denied in the April 2010 rating decision.  Therefore, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

At the time of the April 2010 rating decision, the record included VA treatment records indicating that in August 2007 the Veteran underwent an emergency tracheostomy.  Thereafter, February 2009 testing was negative for hepatitis C, but April 2009 testing was reactive.  A May 2009 VA treatment record, by contrast, indicated that hepatitis C testing was equivocal.  The results suggested that the Veteran had an unusual cross reacting antibody causing the unusual results, pending ultraquant testing to confirm the diagnosis.  May 2009 ultraquant testing, however, was considered negative and the Veteran was notified of these findings.

The Veteran's original June 2009 claim for service connection for hepatitis C benefits he indicated that he had undergone a complete larynjectomy in August 2007 at a VA medical facility and at that time he had contracted hepatitis C.  The Veteran insisted that he had not experienced any symptoms previously and was not an IV drug abuser.  In a September 2009 statement the Veteran further alleged that he contracted the disease through non-sterile equipment at VA.

The April 2010 rating decision denied the Veteran's claim for entitlement to service connection for hepatitis C under 38 U.S.C.A. § 1151 on the basis that there was no evidence that VA medical or educational services were the proximate cause of additional disability.

Since the April 2010 rating decision, as noted above, the Veteran has not raised any specific arguments with respect to the cause of his claimed hepatitis C disability.  Perhaps significantly, in February 2011 there was a finding that there were no risk factors for hepatitis C at that time.  An April 2012 VA general medical examination report did not check the box indicating that the Veteran had a liver condition, including hepatitis.  As of April 2016, the Veteran's problem list in his VA treatment records did not include hepatitis C.

The new medical evidence fails to indicate that the Veteran has a hepatitis C disability that was due to medical treatment at a VA facility or that such claimed disability was incurred in or was otherwise related to service.    

The Court, in Shade, has established that there is a low bar to reopening a claim.  However, that low bar is not met in this case.  The Veteran has advanced no arguments or contentions since the time of the April 2010 rating decision and the medical evidence of record does not support a finding of a hepatitis C disability that was related to VA treatment / surgery or otherwise to his service or service-connected disabilities.  In the absence of new and material evidence, the application to reopen the claim is denied.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the alternative, service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Sarcoidosis

The Veteran contends that he developed sarcoidosis during service.

The Veteran's service treatment records include his January 1986 Report of Medical History shortly before entrance into service, at which time he reported a history of throat trouble and the examining medical professional indicated "throat trouble - ncd."  The contemporaneous physical examination was wholly normal.  In April 1986, the Veteran reported a two day history of runny and stuffy nose, sore throat, and diarrhea.  The assessment was rule out URI and he was prescribed, among others, "Wonder gargle."  In a follow-up appointment the next day, the assessment was viral syndrome that was resolving.  In September 1986, the Veteran reported a three day history of sore throat.  The Veteran was referred to a physician assistant for further evaluation, whose assessment was pharyngitis, but on testing no beta strep was isolated.  In April 1987, the Veteran complained of a sore throat from that morning without other cold symptoms.  The throat was itchy and dry and hurt in the glandular area.  The assessment was a viral sore throat and he was prescribed throat lozenges and salt water gargle.  In July 1987, the Veteran described a 2 to 3 day history of hoarseness and fatigue.  The assessment was possible laryngitis / malaise.  Several days later, the Veteran's symptoms had continued for 7 days and the assessment was rule out tonsillitis, while a subsequent evaluation assessed viral syndrome based on complaints of sore throat, hoarseness, fatigue, and mildly productive cough.  On testing, no beta strep was isolated.  During a later July 1987 follow-up, the Veteran's throat remained red and swollen.  In August 1987, the Veteran complained of an ear infection and there was slight swelling of the lymph nodes and ears.  The neck was supple, but with tenderness on compression and mild nasal congestion and swelling.  The throat was clear and the cough was non-productive.  The assessment was external otitis.  In a January 1988 Report of Medical History, the Veteran denied throat problems and a contemporaneous medical examination was normal.  A February 1988 record, however, included a two-day history of sore throat and joint pain.  The assessment again was viral syndrome; however, no beta strep was isolated on testing.

Although not of record, the Veteran has reported to numerous medical professionals and during the course of this appeal that he was first diagnosed with sarcoidosis in 1992.  A July 1999 private treatment record includes the Veteran's assertions that "his throat problems date as far back" as a 1992 sinus surgery to repair a collapsed nasal bridge.  He also described having a very hoarse voice for at least 6 months and "Even prior to that, he had periods when his voice would come and go and would be very sore.  It would then seem to resolve."  In numerous other statements, the Veteran attributed the onset of symptoms to his time in the military.  A confirmed diagnosis of sarcoidosis is of record from 1999.

A June 2008 letter from a private ENT physician discussed the Veteran's assertions that his throat problems had started during service and concluded, "Although it was not diagnosed during his active military service, it is certainly possible that the symptoms for which he was seen on multiple occasions in 1987 and 1988 were actually caused by the onset of sarcoidosis."  

To clarify the issue, the Board obtained a medical opinion from the Veterans Health Administration (VHA).  The April 2014 medical opinion concluded that there was not clear and unmistakable evidence that the Veteran had sarcoidosis or other associated disorder prior to entry into active service.  The rationale was that he reported a history of "throat trouble" but there was no specific diagnosis and as sarcoidosis was rare it was more likely his problems were related to pharyngitis or tonsillitis that were frequently seen in adolescents.  In addition, the reviewing physician concluded that it was less likely than not that the sarcoidosis was incurred in or caused by service.  The rationale was that laryngeal sarcoidosis was rare and the Veteran had multiple complaints of sore throat that were consistent with acute viral or bacterial pharyngitis and tonsillitis, as examination indicated an abnormal appearance of the tonsils.  His ongoing symptoms were more consistent with recurrent tonsillitis or strep that was very common in that age group.  The reported symptoms were acute in nature, arising a few days prior to seeking treatment.  There was no mention of chronic throat pain or hoarseness that persisted despite treatment or that did not resolve spontaneously in the manner expected of an acute illness.  The physical findings of tonsillar swelling, erythema, exudate, and the demonstration of beta strep on one culture also supports the clinical picture of tonsillitis.  In contrast, sarcoidosis might be described as cobblestone mucosa, ulcerations, or a pale mass.  When disease involves the larynx, one would expect a somewhat different clinical picture with regards to symptoms.  There would likely be more chronic hoarseness that did not resolve, dysphagia, globus symptoms, and perhaps dyspnea or stridor.  Years later the Veteran was ultimately found to have disease involving the epiglottis and larynx; however, these areas were not included in routine examinations and were not examined on visits in service.  There was no physical evidence consistent with laryngeal sarcoidosis in the records and no laboratory or radiographic evidence of the disease to support it at that time.  No records of lymphadenopathy or chest radiographs demonstrating hilar lymph nodes.  When the Veteran sought private treatment in 1999 it was noted that his symptoms became acutely worse for about 6 months prior to that visit.  The physician's findings of nasal mucosal crusting lesions of the palate and lesions of the pharynx were not similarly noted on the military records from 1986 to 1988.  The reviewing physician noted that sarcoidosis might have existed within the realm of medical possibility during service, but based on the Veteran's clinical history and physical findings in service it was more likely than not that the symptoms he experienced in service were due to recurrent tonsillitis and not to sarcoidosis.  There was no known cause of sarcoidosis, therefore the disorder was not linked to a military event or illness.

In support of his claim, the Veteran submitted a June 2014 private medical opinion.  The reviewing certified legal nurse consultant discussed the Veteran's medical history before noting that sarcoidosis often had few symptoms and many patients could carry the disease for some time without knowing it.  Moreover, sarcoidosis of the upper respiratory tract was difficult to diagnose due to the rarity of that type of sarcoidosis and the differential diagnosis with respect to many other causes.  In addition, early stage sarcoidosis symptoms often were vague, nonspecific, and ignored.  Upper respiratory tract sarcoidosis (as diagnosed in the Veteran) affected only 6 percent of those diagnosed, whereas 90 percent involved the lungs.  The most common symptoms of upper respiratory tract sarcoidosis included dysphagia, dyspnea, cough, and hoarseness.  Laryngeal sarcoidosis had an unpredictable clinical course that was characterized by waxing and waning of vague symptoms that resulted in a delay in diagnosis.  The Veteran presented with multiple upper respiratory symptoms that continued during service, including sore throat, hoarseness, dry throat, fatigue, productive cough, and nasal drainage.  In-service examinations showed swollen and reddened throat/glands with exudate and tenderness, tonsillar edema and inflammation, and erythema.  During service, it was thought that the symptoms were due to viral syndromes; however, the Veteran did not demonstrate improvement in his symptoms despite treatment for the supposed upper respiratory infections.  The only way to confirm a diagnosis of sarcoidosis would be through a biopsy, but the service treatment records included no evidence of a biopsy or imaging studies.  The reviewing medical professional noted that the Veteran's treatment provider in 1999 had opined that his current symptoms were consistent with those noted during service including, hoarseness, dry and sore throat, fatigue, nasal congestion and drainage, and tonsillar edema and inflammation.  Given the Veteran's ongoing symptomatology during service, the reviewing medical professional concluded that it was at least as likely as not that his in-service respiratory symptoms were the first manifestations of his sarcoidosis.  The rationale was based on his ongoing in-service symptoms despite treatment, the fact that sarcoidosis typically affects those between 20 and 40, sarcoidosis of the upper respiratory tract was difficult to diagnose, there was typically a delay between symptom onset and diagnosis due to the attribution of symptoms to other upper respiratory tract conditions, and his multiple in-service complaints of fatigue and malaise.

In this case, affording the Veteran the benefit of the doubt the Board concludes that the evidence is at least in relative equipoise as to whether his sarcoidosis began during his military service.  In reaching that conclusion, the Board finds it significant that there are multiple in-service complaints of throat problems and related symptomatology.  The Board acknowledges the VA opinions, including the April 2014 VHA opinion, that concluded the in-service problems were due to acute and recurrent upper respiratory infections.  The April 2014 VHA opinion report noted that there was a finding of beta strep on one instance of testing as support for the conclusion that the in-service problems were bacterial in nature and due to recurrent upper respiratory infections.  The report, however, failed to discuss the significance of at least three testings where no beta strep was indicated.  Thus, there were multiple instances of throat problems unrelated to bacterial group B streptococcus in service.  The Board finds the VHA opinion of somewhat limited probative value in light of the above.  The Board finds the June 2014 private medical opinion of significant probative value.  The medical professional discussed how rare and difficult a diagnosis of upper respiratory tract sarcoidosis was and offered a well-reasoned analysis as to why the Veteran's in-service symptoms represented the onset of sarcoidosis.  As such, the evidence is at least in equipoise such that entitlement to service connection for sarcoidosis is warranted.

Neuritis

In March 2012, the Veteran brought a claim for "Neuritis."

During service, in September 1987 the Veteran was standing in some water, touched a light cord, and shocked his left hand.  There was numbness in the left hand, but no pain or other problems.  There were no subsequent complaints regarding ongoing left hand problems.

A February 2010 VA treatment record indicated that the Veteran had been experiencing numbness in his left hand for 2 weeks.  

The Veteran was afforded a VA general medical examination in April 2012, but the examiner did not diagnose a neuritis disability and the report does not indicate that the Veteran made any reports of associated symptoms or problems.  The Veteran's notice of disagreement and substantive appeal statements did not provide any specific argument regarding neuritis disabilities of the bilateral upper and lower extremities.  VA treatment records as recently as April 2016 do not include a diagnosis of neuritis or similar neurological disorder of any extremity.

In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  

As there is no evidence of a current diagnosis of neuritis, symptoms suggestive of neuritis, or other evidence of a similar neurological disability of any extremity during the appellate time period, entitlement to service connection for bilateral upper and lower extremity neuritis is not warranted.  


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for hepatitis C has not been received and, therefore, the claim is denied.

Entitlement to service connection for sarcoidosis is granted.

Entitlement to service connection for neuritis, left lower extremity, is denied.

Entitlement to service connection for neuritis, right lower extremity, is denied.

Entitlement to service connection for neuritis, left upper extremity, is denied.

Entitlement to service connection for neuritis, right upper extremity, is denied.



REMAND

The Veteran also has raised claims of entitlement to service connection for an acquired psychiatric disorder and right and left hip disabilities.  The Board concludes that additional development is necessary prior to adjudication of these claims.

Right and Left Hip Disabilities

The Veteran has not raised any specific theory of entitlement with respect to the right and left hip claims.  Given his current diagnoses and the possibility that these disabilities could have been caused or aggravated by the Veteran's sarcoidosis, for which service connection is granted herein, the Board concludes that a VA examination is necessary.

As background, the Veteran's service treatment records do not include complaints, treatment, or diagnosis of a right or left hip disability.

After service, August 2010 x-rays of the hips showed bilateral hip joint avascular necrosis, left greater than right, and without articular fracture.  A February 2011 VA treatment record indicated that the Veteran's bilateral hip avascular necrosis was inoperable due to his sarcoidosis.  

The Veteran underwent a VA general medical examination in April 2012.  The examiner noted a diagnosis of bilateral hip joint avascular necrosis.  The Veteran reported associated constant pain and weakness.  He would not be able to maintain gainful employment due to the hip problems, as they prevented extended sitting or standing.  He also was unable to lift more than 10 pounds.  A specific hip examination showed limited motion, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The examination reports did not include an opinion on the etiology of the bilateral hip disability.  

A May 2012 VA treatment record noted bilateral hip degenerative joint disease that was stable.  

The precise nature of the Veteran's claim remains somewhat unclear; however, there is some suggestion that medication (specifically prednisone) used to treat his now service-connected sarcoidosis could have caused or aggravated the bilateral hip avascular necrosis.  (The left and right hip claims differ from the neuritis claims denied above in that there is evidence of a current diagnosis and medical evidence suggesting a link between the disabilities and his service-connected sarcoidosis.)

Acquired Psychiatric Disorder

In that regard, the Veteran underwent an initial mental health assessment at the VA in January 2010.  He reported that his depression started about a year previously when he found out that he had been exposed to hepatitis C.  His wife left him in September 2009.  The Veteran also had mental health symptoms due to chronic pain and worries about his finances.  He denied prior mental health treatment, but reported that he had contemplated suicide in 2007 after surgery for sarcoidosis.  The Veteran denied any traumatic in-service events.  The diagnoses were depressive disorder not otherwise specified and adjustment disorder with anxiety.  In November 2010, the Veteran reported problems with his teenage daughter and indicated that his wife had moved out again.  The diagnosis was adjustment disorder with mixed emotional features.  In May 2011, the Veteran reported current problems included a pending hip replacement, pregnancy of his 17 year old daughter, a strained relationship with his daughter, and marital discord.  The diagnosis was major depressive disorder, single episode.  In November 2011, the Veteran was diagnosed with major depression with anxiety component.  

The Veteran underwent a VA mental health examination in April 2012.  The examiner noted a diagnosis of depressive disorder not otherwise specified.  The Veteran was back living with his wife after being separated for 18 months.  He was not speaking to his daughter and spent most of his time at home sleeping.  The examiner did not provide an opinion as to the etiology of the depressive disorder.

Based on the Veteran's January 2010 statement that he contemplated suicide following his 2007 surgery for sarcoidosis and his diagnosed mental health disorder, the Board finds that there is a suggestion that his depressive disorder could have been caused or aggravated by the now service-connected sarcoidosis.  As such, a medical examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice of how to substantiate a claim for secondary service connection.

2.  Schedule the Veteran for appropriate VA examination for his psychiatric disorder claim.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, conducting an interview of the Veteran, and undertaking any studies deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that any current psychiatric disorder: (a) was incurred in or is otherwise related to the Veteran's active service OR (b) was caused or (c) aggravated by a service-connected disability. 

The examiner is invited to consider the January 2010 VA treatment record indicating that the Veteran contemplated suicide in 2007 following surgery for sarcoidosis complications.  See VBMS, CAPRI, dated April 6, 2016, p.19.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  "Aggravation" means that the disability has permanently worsened beyond its natural progression by the Veteran's service-connected disability.

2.  Schedule the Veteran for appropriate VA examination for his right and left hip claims.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, conducting an interview of the Veteran, and undertaking any studies deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that any current right and left hip disability: (a) was incurred in or is otherwise related to the Veteran's active service OR (b) was caused or (c) aggravated by a service-connected disability, to include any prescribed medications for that disability (such as prednisone). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

"Aggravation" means that the disability has permanently worsened beyond its natural progression by the Veteran's service-connected disability.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


